1

2                         UNITED STATES DISTRICT COURT
3                        EASTERN DISTRICT OF CALIFORNIA
4
                                                     Case No.
5      ALI ABDULLAH-EZZANI,                      )
6
                                                 )
                     Plaintiff,                  )     2:19-cv-00717-JAM-CKD
7                                                )
8            v.                                  )              ORDER
                                                 )
9
      PORTFOLIO RECOVERY                         )
10    ASSOCIATES, LLC,                           )
                                                 )
11
                     Defendant.                  )
12

13         IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties
14
     the entire case is dismissed with prejudice. Each party shall bear their own costs
15

16   and expenses.
17
     Dated: January 23, 2020
18

19                                            /s/ John A. Mendez___________________
20
                                              United States District Court Judge
21

22

23

24

25

26

27

28




                                        Order to Dismiss - 1
